DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “the same".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what is being claimed as “the same” has not been described prior.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark Deeter (US 2016/0022543 – hereinafter Deeter) in view of Jose Sotelo (US 2016/0151246 – hereinafter Sotelo) and James Lim (Us 6,510,962 – hereinafter Lim).
Re Claim 1:Deeter discloses a housing (10); an interface (100) for users to input a scheduled time for dispensing of pills; a platform (40) defining a plurality of compartments (50);  a motor (240, 250) to drive said platform (40); a central controller (18) communicatively linked to said motor (240, 250);  a movable lid (20) connected to an upper portion of said housing (10), said movable lid (20) movable between a closed position and an open position (see Figs. 12 and 13), said movable lid (20) concealing said plurality of compartments (50) and said interface (100) when in said closed position such that said plurality of compartments (50) and said interface (100) are accessible only when said movable lid (20) is in an open position (see Figs. 12 and 13), said interface (100) proximate to said plurality of compartments (50); and wherein said central controller (18) drives said platform (40) and said plurality of compartments (50) to successively move each of said plurality of compartments (50) to a position in alignment with an opening (80), allowing contained pills in an aligned compartment to exit said compartment to be dispensed from said plurality of compartments based on said scheduled time (see Figs. 1-13), but fails to teach having an upper portion and a support therebelow collectively defining a space for receipt of an article to capture dispensed pills, said platform having an inner wall circumscribing the same, an opening in said inner wall and a slanted bottom 

Sotelo teaches having an upper portion (near 16, 18) and a support (near 32, 36) therebelow collectively defining a space for receipt of an article (32, 36) to capture dispensed pills (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Deeter with that of Sotelo to allow for product to be removed from a device without the product itself having to be placed in the hands for sanitary purposes.

Lim teaches a platform (21) having an inner wall (15) circumscribing the same, an opening (14) in said inner wall (15) and a slanted bottom surface (defined by members 22 near opening) below at least an area defining a plurality of compartments (at 23); driving said platform (21) and said plurality of compartments ( at 23) to successively move each of said plurality of compartments (at 23) to a position in alignment with said opening (14); allowing contained pills in an aligned compartment (at 23) to exit said compartment via said slanted platform bottom (defined by members 22 near opening) to be dispensed from said plurality of compartments (at 23).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention 

Further Re Claim 2:Deeter discloses wherein said interface (100) includes one or more of the following: a display, clock button, set button and advance button (see Figs. 1-13).

Further Re Claim 3:
Deeter discloses an alarm (see paragraph [0037]) (see Figs. 1-13).

Further Re Claim 4:Deeter discloses a transceiver for communicating with a mobile device (see paragraph [0041]) (see Figs. 1-13).


Re Claims 9-11:
Deeter discloses a housing (10); an interface (100) for users to input a scheduled time for dispensing of pills; a platform (40) defining a plurality of compartments (50);  a motor (240, 250) to drive said platform (40); a central controller (18) communicatively linked to said motor (240, 250); a movable lid (20) connected to an upper portion of said housing (10), said movable lid (20) movable between a closed position and an open position 

Sotelo teaches having an upper portion (near 16, 18) and a support (near 32, 36) therebelow collectively defining a space for receipt of an article (32, 36) to capture 

Lim teaches a platform (21) having an inner wall (15) circumscribing the same, an opening (14) in said inner wall (15) and a slanted bottom surface (defined by members 22 near opening) below at least an area defining a plurality of compartments (at 23); driving said platform (21) and said plurality of compartments ( at 23) to successively move each of said plurality of compartments (at 23) to a position in alignment with said opening (14); allowing contained pills in an aligned compartment (at 23) to exit said compartment via said slanted platform bottom (defined by members 22 near opening) to be dispensed from said compartment (at 23).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Deeter with that of Sotelo and Lim to provide an alternative rotary dispenser as known within the art that would allow for assured alignment of dispensing of product and reduce the chance of product not flowing through a device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651